                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                        Civil Action No. 1:17-cv-01037-LCB-LPA

FARM LABOR ORGANIZING                            )
COMMITTEE, et al.                                )
                                                 )
                     Plaintiffs,                 )      ORAL ARGUMENT
                                                 )      REQUESTED
       v.                                        )
                                                 )
JOSHUA STEIN, et al.                             )
                                                 )
                     Defendants.                 )
                                                 )

        PLAINTIFFS’ RESPONSE TO DEFENDANT’S OBJECTIONS TO
          MAGISTRATE JUDGE’S MEMORANDUM OPINION AND
                         RECOMMENDATION

       Pursuant to Fed. R. Civ. P. 72(b), Plaintiffs Farm Labor Organizing Committee

(“FLOC”) and Valentin Alvarado Hernández respectfully file their response to Defendant

Joshua Stein’s Objections (DE 129) to Magistrate Judge Auld’s Memorandum Opinion and

Recommendation (“the Opinion”) (DE 124) addressing the parties’ cross-motions for

summary judgment (DE 106, 107). Defendant raises objections to three aspects of the

Opinion: (1) the recommendation that summary judgment be granted for Plaintiffs on their

claims that the Settlement Provision violates the First Amendment and their First

Amendment-related rights under the Equal Protection Clause of the Fourteenth

Amendment; (2) the Magistrate Judge’s declining to reconsider and reverse the Court’s

earlier rejection of Defendant’s standing and sovereign immunity defenses; and (3) that the




                                                1


     Case 1:17-cv-01037-LCB-LPA Document 132 Filed 03/25/21 Page 1 of 28
“Background” section of the Opinion does not “address or adopt” various facts in

Defendant’s summary judgment briefs and exhibits.

         All of Defendant’s Objections should be overruled. As set forth below, the

Magistrate Judge correctly interpreted the Settlement Provision, and even if the Provision

were narrowed as urged by Defendant, the Provision still violates the First Amendment.

The Magistrate Judge did not err by declining to revisit this Court’s 2018 opinion rejecting

Defendant’s standing and sovereign immunity defenses.1 Finally, Defendant does not state

meritorious or even adequately specific objections regarding the Magistrate Judge’s

alleged failure to “address or adopt” his proposed facts.

   I.        The Court Should Grant Plaintiffs Summary Judgment on Their Claim
             That the Settlement Provision Violates the First Amendment.

         The Magistrate Judge correctly recommended summary judgment in favor of

Plaintiffs, rather than Defendant, on Plaintiffs’ First Amendment challenge to the

Settlement Provision. DE 124 at 53.

         A. The Magistrate Judge Correctly Interpreted the Settlement Provision.


         1
        “[F]or preservation purposes,” Defendant objects via footnote to the Magistrate
Judge’s rejection of his standing and sovereign immunity arguments at the summary
judgment stage. DE 129 at 2 n.2. The Magistrate Judge correctly determined that Defendant
provided no reason for the Court to reconsider its earlier decision rejecting these arguments
and denying Defendant’s Motion to Dismiss on these grounds. DE 124 at 38-39 n.29. See
also DE 56 at 23-44 (MJ Op. & Rec. recommending denial of Def. Mot. to Dismiss); DE
62 at 1 (adopting 56). Defendant’s discussion of these issues at summary judgment
amounted to a single footnote directing the Court to Defendant’s briefing in support of his
unsuccessful motion to dismiss. See DE 107 at 15 n.19. Even now, Defendant declines to
elaborate on its request that this Court reconsider and reverse its 2018 decision.
Defendant’s objection is meritless, and additionally fails for lack of compliance with Rule
72. See Fed. R. Civ. P. 72(b)(2) (objections must be “specific”).

                                                 2


        Case 1:17-cv-01037-LCB-LPA Document 132 Filed 03/25/21 Page 2 of 28
        In the Opinion, the Magistrate Judge reaffirmed this Court’s earlier interpretation of

the Settlement Provision, which correctly found that, “by its plain terms,” DE 56 at 42

(emphasis added), “the Settlement Provision prohibits any settlement agreement provisions

regarding collective bargaining agreements or voluntary union recognition agreements

between agricultural providers and FLOC as well as any settlement agreement between

FLOC and an agricultural provider.” DE 124 at 47 (quoting DE 56 at 42, internal quotations

omitted) (emphasis original to DE 124, added to DE 56); see also DE 62 at 1 (adopting DE

56).

        Defendant challenges this interpretation, arguing that the Settlement Provision

“merely prohibits settlement agreements from being conditioned upon ‘an agricultural

producer’s status as a union or nonunion employer or [the producer’s] entry into or refusal

to enter into an agreement with a labor union or labor organization.’” DE 129 at 7.

According to Defendant, “a settlement agreement between agricultural unions and

producers (or any parties) cannot contain, as a term of the settlement, an agreement to

recognize a union (or not) or to enter into a [collective bargaining agreement (CBA)] or

other agreement with a union (or not).” Id.

        Defendant misinterprets the Settlement Provision, asking this Court to read in a

reference to “a CBA or other agreement,” DE 129 at 7, separate from the settlement

agreement itself. But the plain text of the statute prohibits “[a]ny provision” that “directly

or indirectly” conditions settlement on “the agricultural producer’s status as a union or

nonunion employer or entry into or refusal to enter into an agreement with a labor union



                                                  3


       Case 1:17-cv-01037-LCB-LPA Document 132 Filed 03/25/21 Page 3 of 28
or labor organization.” N.C. Gen. Stat. § 95-79(b) (2020). The word “agreement” is not

modified by the words “CBA,” “other,” or “another,” and Defendant does not identify

anything in the statutory text that indicates such a limitation was intended by the legislature.

Furthermore, the phrase “directly or indirectly” indicates the legislature’s desire to give the

Settlement Provision its broadest possible scope, which undermines Defendant’s attempt

to save the statute by narrowing it.

         “[I]n effectuating legislative intent,” it is this Court’s “duty to give effect to the

words actually used in a statute and not to delete words used or to insert words not used.”

Lunsford v. Mills, 766 S.E.2d 297, 301 (N.C. 2014). The plain text of the Settlement

Provision expressly prohibits agricultural providers from settling litigation by recognizing

FLOC or entering into agreements with FLOC, whether “directly or indirectly.” Any

settlement agreement between an agricultural provider and FLOC is necessarily

conditioned on entry into an agreement with FLOC, and is therefore prohibited by Section

20.5.

         Defendant asserts that the Magistrate Judge’s interpretation of the Act would render

the statute’s references to settlement “terms” and “conditions” superfluous, because all

terms and conditions contained in a settlement agreement between a union and agricultural

producer are invalid under the Magistrate Judge’s interpretation of Section 20.5. Not so.

Section 20.5 specifically prohibits any settlement provision that requires an agricultural

producer to recognize FLOC or to enter into agreement with FLOC. See N.C. Gen. Stat. §

95-79(b) (2020).



                                                   4


        Case 1:17-cv-01037-LCB-LPA Document 132 Filed 03/25/21 Page 4 of 28
       On the one hand, in the context of a settlement between an individual farmworker

and an agricultural producer, the prohibited provision could be an individual term of a

settlement agreement that conditions settlement on the agricultural producer’s entry into a

side agreement with FLOC. On the other hand, in the context of a settlement agreement

between FLOC and an agricultural producer, the terms of the agreement stipulating that

FLOC will dismiss and release its claim against the agricultural producer would necessarily

be conditioned on the agricultural producer’s entry into a binding agreement with FLOC.

The reference to settlement “terms” and “conditions” encompasses both scenarios, and

both are prohibited under Section 20.5.

       The statutory structure supports this straightforward interpretation. See Elec. Supply

Co. of Durham v. Swain Elec. Co., 403 S.E.2d 291, 294 (N.C. 1991) (holding that statutory

interpretation is “guided by the structure of the statute”). The first half of the provision

identifies what kinds of actions are covered (the purchase of agricultural products and the

settlement of litigation), while the second half identifies what stipulations are prohibited

(an agricultural provider’s recognition of FLOC or entry into an agreement with FLOC).

As Defendant himself acknowledges, DE 129 at 9 n.6, nothing in the provision turns on

the identity of the party or parties agreeing to the stipulation. It makes no difference

whether the settlement is between an agricultural producer and FLOC or an agricultural

producer and one of FLOC’s members; in neither case can settlement be conditioned on

entry into an agreement with FLOC.




                                                 5


     Case 1:17-cv-01037-LCB-LPA Document 132 Filed 03/25/21 Page 5 of 28
       Furthermore, Defendant’s interpretation of the statute would produce absurdly

formalistic results. It would be nonsensical to conclude that the Settlement Provision

prohibits FLOC’s members from conditioning settlement on an agricultural producer’s

entry into a side agreement with FLOC, but that FLOC could obtain this result directly

simply by joining the lawsuit or filing its own. See State v. Beck, 614 S.E.2d 274, 277 (N.C.

2005) (holding that even a literal interpretation of the statutory text will be disregarded if

it produces absurd results or results that frustrate the legislative purpose). If, as Defendant

contends, the purpose of Section 20.5 is “to prevent the use of time consuming and costly

litigation as leverage to force producers to enter into CBAs they did not wish to join,” DE

129 at 19, it should not matter whether the litigation is brought by FLOC or its members.

In either case, the Act seeks to deter litigation by preventing any settlement that would

benefit FLOC.

       Defendant attempts to shore up his argument by asserting that the legislative history

and other asserted evidence of legislative intent supports his narrowing construction of the

Settlement Provision. However, this Court cannot resort to legislative history to disrupt the

Provision’s plain text. “When, as here, the language of a statute expresses the legislative

intent in clear and unambiguous terms, the words employed must be taken as the final

expression of the meaning intended unaffected by its legislative history.” Lunsford, 766

S.E.2d at 303 (citation and internal quotation marks omitted).

       In any event, the legislative history does not support Defendant’s narrowing

construction. Contrary to Defendant’s assertions, the context surrounding Section 20.5



                                                  6


     Case 1:17-cv-01037-LCB-LPA Document 132 Filed 03/25/21 Page 6 of 28
does not indicate that “the use of settlements-for-CBAs was the [only] problem the General

Assembly sought to solve with the Settlement Provision.” DE 129 at 12. As Defendant’s

own exhibits reflect, the farmworkers who brought meritorious claims of violations of their

legal rights were willing to settle for much less than a full CBA: namely, an agreement

allowing for “freedom of association,” “the right . . . to engage in concerted activity,” and

“an alternative dispute resolution (ADR) system” with FLOC as their representative in

disputes. See DE 107-29 (Demand Ltrs.) at 3, 16; see also DE 108-3 (2d Flores Decl.) ¶¶

19-21, 34, 53-54 (discussing different agreements sought by FLOC members in settlement

negotiations). This suggests that the proponents of Section 20.5 were hostile to any

settlement that would expand the rights of North Carolina farmworkers trying to organize

a union — not merely settlements requiring union recognition or a separate CBA.

       The context surrounding the Agricultural Right to Work Act of 2013 (“HB 74”)

similarly fails to support Defendant’s narrowing construction. HB 74 added the original

text of N.C. Gen. Stat. § 95-79(b), which Section 20.5 amends. Defendant asserts that HB

74 was drafted “to prohibit the terms of a purchase agreement from turning on union status

or an agreement with a union – practically speaking, a CBA,” in order to end the “coercive”

practice of “pressuring agricultural purchasers to charge different commodity prices to

producers depending on their union status.” DE 129 at 10 (emphasis in original). But as

with his interpretation of Section 20.5, Defendant’s interpretation of HB 74 ignores both

the plain text and the context of the statute’s prohibitions. Section 95-79(b) not only

restricts “the terms of a purchase agreement.” DE 129 at 10 (emphasis in original). It also



                                                 7


     Case 1:17-cv-01037-LCB-LPA Document 132 Filed 03/25/21 Page 7 of 28
plainly prohibits a purchaser from entering into an agreement with a union that would make

a producer’s engagement with a union a precondition to certain buying arrangements, or to

a purchaser’s willingness to buy from a producer at all:

       Any provision that directly or indirectly conditions the purchase of
       agricultural products or the terms of an agreement for the purchase of
       agricultural products upon an agricultural producer’s status as a union or
       nonunion employer or entry into or refusal to enter into an agreement with a
       labor union or labor organization is invalid and unenforceable as against
       public policy in restraint of trade or commerce in the State of North Carolina.

       “HB 74”, 2013 N.C. Sess. Laws 413, §15 (emphasis added).

       As with Section 20.5, the breadth of HB 74’s prohibitions is no accident: the record

reflects that the North Carolina Farm Bureau (“NCFB”) drafted its text and sought its

passage specifically to outlaw an agreement between FLOC and corporate tobacco

purchasers, under contemplation at the time of HB 74’s introduction, that would have

promoted better conditions for farmworkers. See DE 108-3 ¶¶ 37-39 (“This legislation

attempted to undermine FLOC’s ability to engage corporate purchasers of agricultural

products and sign agreements that would guarantee expanded labor rights in the industry”);

DE 108-8 (NCFB 30(b)(6) Dep. – Sherman) at 58:13 – 62:20 (noting that NCFB drafted

HB 74 in direct response to FLOC’s effort to require a tobacco company to include “a

provision related to unionized labor” “as part of their contract with farmers”). Thus, while

the text of § 95-79(b) does prohibit certain “terms of an agreement for the purchase of

agricultural products,” what HB 74 most sought to end was a contemplated agreement with

FLOC. Far from supporting Defendant’s narrowed construction, the context of HB 74




                                                 8


     Case 1:17-cv-01037-LCB-LPA Document 132 Filed 03/25/21 Page 8 of 28
further demonstrates that § 95-79(b) is intended to target both the “terms” of agreements

that serve to benefit FLOC, and agreements with FLOC itself.

       Defendant alternatively argues that the canon of constitutional avoidance precludes

the Magistrate Judge’s interpretation of the Act, incorrectly asserting that the Court must

impose a narrowing construction if it is “fairly possible to do so.” DE 129 at 15 (quotation

marks omitted). To be sure, federal courts enjoy wide latitude in interpreting federal

statutes to avoid constitutional problems, see United States v. Hamilton, 699 F.3d 356, 367-

68 (4th Cir. 2012), but federal courts are more constrained in their ability to impose

narrowing constructions on state statutes.

       While federal courts have the power to give federal statutes “an authoritative

construction,” they “lack jurisdiction authoritatively to construe state legislation.” United

States v. Thirty-Seven (37) Photographs, 402 U.S. 363, 369 (1971); accord Virginia Soc’y

for Human Life, Inc. v. Caldwell, 152 F.3d 268, 270 (4th Cir. 1988). Thus, “[w]hen a state

statute has unconstitutional applications and has not been given a narrowing construction

by the state court that saves it from those applications, federal courts ‘must be careful not

to encroach upon the domain of a state legislature by rewriting a law to conform it to

constitutional requirements.’” Toghill v. Clarke, 877 F.3d 547, 556 (4th Cir. 2017) (quoting

Legend Night Club v. Miller, 637 F.3d 291, 301 (4th Cir. 2011)).

       A federal court may only impose a narrowing construction on a state statute if the

construction is “reasonable and readily apparent.” Id. (quoting Boos v. Barry, 485 U.S.

312, 330 (1988)). Here, Defendant’s proposed narrowing construction of the Settlement



                                                 9


     Case 1:17-cv-01037-LCB-LPA Document 132 Filed 03/25/21 Page 9 of 28
Provision is not “reasonable and readily apparent” from the statutory text. Instead, as the

Magistrate Judge correctly concluded, the Act’s “plain terms” prohibit FLOC from

entering into settlement agreements with agricultural producers. Regardless of whether

Defendant’s construction of the Settlement Provision could be adopted by the North

Carolina courts, it cannot be adopted by this Court.

       In the First Amendment context, an additional consideration supports federal courts’

reluctance to impose narrowing constructions that are not readily apparent from the face of

the challenged statute. When a statute threatens criminal penalties against speech, the mere

threat of prosecution will often be sufficient to deter First Amendment protected activity.

See NAACP v. Button, 371 U.S. 415, 432–33 (1963). Here, the threat of prosecution for

entering into a settlement agreement with FLOC will deter both FLOC and agricultural

producers from entering into settlement agreements, which means that FLOC will be less

likely to bring affirmative litigation in the first place. Even if this Court adopts Defendant’s

proposed narrowing construction, its interpretation of the Act is not binding on North

Carolina courts, and the threat of prosecution will continue to chill FLOC’s First

Amendment protected activity. See Gooding v. Wilson, 405 U.S. 518, 520–22 (1972); see

also Button, 371 U.S. at 433–34 (refusing to accept Virginia’s proposed narrowing

construction of a state law regulating legal solicitation, where the narrowing construction

was not apparent from the Virginia courts’ authoritative construction of the statute).




                                                  10


    Case 1:17-cv-01037-LCB-LPA Document 132 Filed 03/25/21 Page 10 of 28
       B. The Settlement Provision Violates the First Amendment Rights of FLOC
          and Its Members Under Any Construction.

       However it is construed, the Settlement Provision violates Plaintiffs’ First

Amendment rights. As Defendant himself acknowledges, the Provision is designed to deter

FLOC and its members from participating in litigation by making it impossible for them to

realize their goals through settlement. See, e.g., DE 129 at 12–14, 18–19. The Settlement

Provision accomplishes this illegitimate goal by prohibiting FLOC and its members from

entering into otherwise lawful agreements when those agreements concern the settlement

of litigation. Because the First Amendment protects the right of FLOC and its members to

engage in expressive litigation, and to band together for the purpose of obtaining

meaningful access to the courts, the Provision’s direct and intentional impairment of their

ability to conduct litigation must be enjoined.

       The First Amendment protects the right of FLOC and its members to pursue their

shared interests through litigation. In Button, the Supreme Court held that the NAACP’s

assistance with anti-segregation lawsuits was “a form of political expression” and “political

association” fully protected by the First Amendment. 371 U.S. at 429, 431. Although “[t]he

NAACP is not a conventional political party,” the Court recognized that “the litigation it

assists, while serving to vindicate the legal rights of members of the [Black] community,

at the same time and perhaps more importantly, makes possible the distinctive contribution

of a minority group to the ideas and beliefs of our society.” Id. at 431. Similarly, in In re

Primus, the Court held that the ACLU’s solicitation of clients was protected by the First

Amendment because “[t]he ACLU engages in litigation as a vehicle for effective political

                                                  11


    Case 1:17-cv-01037-LCB-LPA Document 132 Filed 03/25/21 Page 11 of 28
expression and association, as well as a means of communicating useful information to the

public” about civil liberties. 436 U.S. 412, 431 (1978).

       In other words, “an entity’s litigation-related activities warrant first amendment

protection where, inter alia, the entity ‘engages in litigation as a vehicle for effective

political expression and association, as well as a means of communicating useful

information to the public.’” DE 124 at 49. Here, as the Magistrate Judge correctly observed,

FLOC likewise “‘engages in litigation as a vehicle for effective political expression and

association, as well as a means of communicating useful information to the public,’

bringing its litigation efforts ‘within the generous zone of First Amendment protection

reserved for associational freedoms.’” Id.at 50 (quoting In re Primus, 436 U.S. at 431)

(citations omitted); see also DE 109 (Pls. Summ. J. Br.) at 28–31.

       Another line of cases recognizes that “unions and union members have rights under

the First Amendment to associate and to act collectively to pursue legal action.” Jacoby &

Meyers, LLP v. Presiding Justices, 852 F.3d 178, 187 (2d Cir. 2017). As the Magistrate

Judge noted, “[t]he Supreme Court has repeatedly recognized ‘the basic right to group legal

action,’ including the fact ‘that collective activity undertaken to obtain meaningful access

to the courts is a fundamental right within the protection of the First Amendment.’” DE

124 at 47–48 (quoting United Transp. Union v. State Bar of Mich., 401 U.S. 576, 585

(1971)). “This right has attached to the activities of workers who associate with each other

to obtain counsel and further their litigation ends, and to the union as a proxy for the

workers in the exercise of associational rights.” Jacoby & Meyers, 852 F.3d at 185; see



                                                12


    Case 1:17-cv-01037-LCB-LPA Document 132 Filed 03/25/21 Page 12 of 28
also Capital Associated Indus., Inc. v. Cooper, 129 F. Supp. 3d 281, 290 (M.D.N.C. 2015).

Thus, when FLOC and its members pursue their shared interests through litigation, they

are also exercising their First Amendment right to associate for the purpose of obtaining

meaningful access to the courts.

       These First Amendment rights are infringed by restrictions on the ability to enter

into otherwise lawful agreements for the purpose of settling litigation. Settlements are an

essential part of litigation, serving “an important function in our judicial system.” DE 124

at 51. See also Marek v. Chesny, 473 U.S. 1, 10 (1985) (observing that Federal Rule of

Civil Procedure 68 “expresses a clear policy of favoring settlement of all lawsuits,” which

“help[s] to lessen docket congestion,” and that, in addition to reducing judicial system

burdens, “settlements rather than litigation will serve the interests of plaintiffs as well as

defendants” (internal quotation marks omitted)); accord Jenkins v. Fields, 83 S.E.2d 908,

910–11 (N.C. 1954) (“The law looks with favor on litigants compromising and settling

their differences.”); N.C. Gen. Stat. § 95-32 (“It is hereby declared as the public policy of

this State that the best interests of the people of the State are served by the prevention or

prompt settlement of labor disputes [.]”). And, as both the Magistrate Judge and Defendant

recognize, “[l]itigation can be complex, time consuming, uncertain, and expensive.” DE

124 at 51; DE 129 at 18. The availability of settlement significantly reduces the costs and

uncertainty of litigation, while simultaneously lessening the burden on the judicial system.

       As the Magistrate Judge reasoned, “by depriving FLOC of the right to enter into

settlement agreements with agricultural providers, the Settlement Provision interferes with



                                                 13


    Case 1:17-cv-01037-LCB-LPA Document 132 Filed 03/25/21 Page 13 of 28
FLOC and its members’ collective activity undertaken to obtain meaningful access to the

courts, which is a fundamental right within the protection of the First Amendment.” DE

124 at 51 (cleaned up). This reasoning stands even if the Court were to accept Defendant’s

proposed    narrowing     construction,    as   the    Settlement    Provision    would     still

unconstitutionally hinder FLOC and its members from exercising their First Amendment

right to participate in litigation. It is undisputed that the Act prevents both FLOC and its

members from securing union recognition as a condition of settlement. It is also undisputed

that the Act prevents FLOC’s members from conditioning settlement on an agricultural

producer’s entry into an additional, otherwise lawful agreement with FLOC. Thus, even

under Defendant’s interpretation, the Act prevents FLOC’s members from conditioning

settlement on an agricultural producer’s entry into a collective bargaining agreement, an

agreement to remain neutral during a union campaign, or an agreement establishing

grievance procedures designed specifically to avoid future litigation. See DE 109 at 30-31

In other words, the Act prevents FLOC and its members from realizing any of their shared

goals through settlement.

       Defendant argues that “the Settlement Provision regulates the terms of contracts,

not the content of speech.” DE 129 at 17; see also DE 107 at 20. But the Settlement

Provision is not a generally applicable regulation of contracts; rather, it explicitly restricts

agreements to “settle litigation” and also prevents a settlement premised on an agreement

with a union, an organization that is “an archetype of an expressive association.” Kidwell

v. Transp. Commc’ns Int’l Union, 946 F.2d 283, 301 (4th Cir. 1991); see also Cap.



                                                  14


    Case 1:17-cv-01037-LCB-LPA Document 132 Filed 03/25/21 Page 14 of 28
Associated Indus., Inc. v. Stein, 922 F.3d 198, 205 (4th Cir. 2019) (discussing cases

recognizing that unions may facilitate “collective activity . . . to obtain meaningful access

to the courts” and “enforcement of legal and constitutional rights,” distinguishing their

legal activities from commercial legal activities).

       Furthermore, as Defendant himself acknowledges, the Settlement Provision was

designed to deter litigation by restricting the range of outcomes that can be achieved

through settlement. DE 129 at 18–19. In other words, the Provision intentionally suppresses

litigation to vindicate farmworkers’ rights by invalidating otherwise lawful agreements

when those agreements are conditions in a settlement of legal claims. Defendant has not

identified any authority holding that a state may restrict an expressive association’s ability

to enter into, or benefit from, otherwise lawful agreements when they are entered into as a

condition of settling litigation.

       Because the Settlement Provision impairs the right of access to the courts for FLOC

and its members, the provision “must withstand the ‘exacting scrutiny applicable to

limitations on core First Amendment rights.’” DE 124 at 52 (quoting In re Primus, 436

U.S. at 432). The Settlement Provision fails exacting scrutiny because the statutory means

employed to serve the stated goal (discouraging litigation aimed at securing collective

bargaining agreements) are not “closely drawn to avoid unnecessary abridgment of

associational freedoms.” In re Primus, 436 U.S. at 432 (internal quotations omitted).

       Defendant does not dispute that the Settlement Provision unconstitutionally

infringes FLOC’s First Amendment rights insofar as it prohibits FLOC from entering into



                                                 15


    Case 1:17-cv-01037-LCB-LPA Document 132 Filed 03/25/21 Page 15 of 28
any settlement agreements with agricultural producers. Correctly interpreted, the

Settlement Provision is indefensible. But even if the Court were to adopt Defendant’s

narrowing construction, the Provision fails exacting scrutiny because Defendant’s goal of

discouraging worker rights litigation by FLOC and its members is fundamentally

illegitimate.

       Defendant argues that settlement agreements benefitting FLOC must be suppressed

because they are purportedly “coercive.” DE 129 at 10. This is a self-serving

characterization unsupported by evidence. While agricultural producers may not like it

when their employees offer to settle claims under the Fair Labor Standards Act and the

North Carolina Wage and Hour Act in exchange for a collective bargaining agreement,

they are ultimately free to reject any settlement offer proposed to them, and the record

reflects that they have done so. See DE 124 at 15–16. Tellingly, Defendant has not

identified any examples of actual coercion. Indeed, courts repeatedly found that FLOC

members’ settlements with agricultural producers are fair and reasonable. DE 112 (Pls.

Opp’n to Def.’s Mot. for Summ. J.) at 4–5; DE 112-8 – DE 112-15. The government cannot

justify a restriction on the exercise of First Amendment rights simply by characterizing the

exercise of those rights as “coercive.” See Button, 371 U.S. at 438 (“[T]he State’s attempt

to equate the activities of the NAACP and its lawyers with common-law barratry,

maintenance and champerty, and to outlaw them accordingly, cannot obscure the serious

encroachment worked by Chapter 33 upon protected freedoms of expression.”). No matter

how the Settlement Provision is interpreted, it violates the First Amendment.



                                                16


    Case 1:17-cv-01037-LCB-LPA Document 132 Filed 03/25/21 Page 16 of 28
         Finally, for all the reasons discussed in Plaintiffs’ summary judgment briefing and

their objections to the Opinion’s recommended ruling on the Dues Checkoff Provision, the

Settlement Provision violates the First Amendment rights because it imposes a selective

burden on a single expressive association, FLOC, without justification. See DE 109 at 23–

28, 31; DE 112 at 9–13; DE 115 (Pls. Summ. J. Reply) at 8–11; DE 130 (Pls. Rule 72

Objs.) at 3–9.

         Defendant’s Objection to the portion of the Opinion recommending summary

judgment for Plaintiffs should be overruled.

   II.       Defendant’s Objections to the Opinion’s Background Section are
             Meritless and Unspecific.

         Defendant objects to the Magistrate Judge’s “failure to address or adopt” several

facts, namely: (1) “[f]acts regarding the importance of the agricultural industry to North

Carolina;” (2) “[f]acts regarding farming being a difficult business;” (3) “[f]acts regarding

the costs and burdens of administering dues checkoffs,” including “relational costs;” and

(4) “[f]acts regarding the use of litigation against farmers to induce their entry into

collective bargaining agreements.” DE 129 at 3-4. Defendant cursorily argues that such

facts “place Section 20.5 in its proper context” and support “an important and rational basis

for Section 20.5.” Id. at 4. 2

         2
         Although Defendant fails to develop this argument in his Objections beyond
referencing it briefly in his introduction, Defendant also advances a state “right to work”
(RTW) law rationale in support of Section 20.5. This is nonsensical, as none of the purely
voluntary agreements outlawed by Section 20.5 compel anyone to become a union
member. See DE 56 at 72 (recognizing that the dues checkoff and settlement activities
prohibited by Section 20.5 “arose from voluntary agreements between farmers,


                                                 17


     Case 1:17-cv-01037-LCB-LPA Document 132 Filed 03/25/21 Page 17 of 28
       Of course, a judge considering summary judgment motions is not required to

explicitly address each fact asserted by a party. See Omnicare, Inc. v. UnitedHealth Grp.,

Inc., 629 F.3d 697, 704 (7th Cir. 2011) (courts are “not bound to discuss in detail every

single factual allegation put forth at the summary judgment stage.”). Other than gesturing

at standards related to equal protection (a claim on which the Magistrate Judge

recommended Defendant prevail except as to First Amendment-related violations),

Defendant does not explain why “address[ing] or adopt[ing]” these purported facts would

change the Magistrate Judge’s determination that the Settlement Provision does not

comport with the First Amendment or the strict scrutiny applicable to Plaintiffs’ First

Amendment-related equal protection claims. Because Defendant does not explain why the

Magistrate Judge’s failure to “address or adopt” his version of the facts constitutes material

legal or factual error, his objections do not comply with Rule 72(b)(2)’s requirement that

objections be specific. See United States v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007) (to

properly object, “a party must object to the finding or recommendation on that issue with

sufficient specificity so as reasonably to alert the district court of the true ground for the

objection.”).


farmworkers, and/or FLOC rather than any regulatory mandate”); DE 108-1 (Jt. Stip.) ¶¶
13–17, 21 (explaining impact of the RTW law and voluntary nature of dues checkoffs and
union agreements in agriculture). Moreover, as explained in Plaintiffs’ summary judgment
briefing, North Carolina’s RTW law protects the rights of employees to choose whether to
join a union by imposing liability on employers—not on employees, and not on unions—
for interfering with those rights. See DE 112 at 24–26; DE 115 at 6. Section 20.5 thus
undermines the state’s RTW policy, by criminalizing efforts by farmworkers to enter into
voluntary dues checkoff and settlement agreements that would allow them to exercise their
state-guaranteed rights to affiliate with unions. See N.C. Gen. Stat. §§ 75-1, 75-9–7516
(specifying penalties for engaging in conduct deemed “in restraint of trade”).

                                                 18


    Case 1:17-cv-01037-LCB-LPA Document 132 Filed 03/25/21 Page 18 of 28
       Even if Defendant’s fact-related objections cleared Rule 72’s specificity threshold,

the facts alleged are either immaterial or materially disputed by Plaintiffs; the Magistrate

Judge did not err by failing to address them.

       First, while Plaintiffs do not dispute that the agricultural industry is important in

North Carolina, the fact remains that workers in multiple other comparably important—

even essential—industries in the state have not been similarly stripped of their rights to

enter into dues checkoff and settlement agreements. For example, as this Court noted when

it granted Plaintiffs’ motion for a preliminary injunction, no other workers in the food

supply chain are similarly restricted. DE 56 at 72–73. 3 See also DE 109 at 19-20.

       Moreover, Defendant’s argument regarding economic importance weighs heavily

against the selective exclusion of farmworkers from contractual rights enjoyed by every


       3
          Notably, sources cited by Defendant as supporting the importance of agriculture
were cited in the Opinion. See DE 124 at 9. Scrutiny of those figures reveals, however, that
numerous industries clearly outside the category of “agricultural producers” covered by
Section 20.5 — such as restaurants, food and fiber manufacturing, and retail — were relied
on by Defendant as proof of agriculture’s economic importance. See Michael Walden,
Agriculture and Agribusiness, June 2020, available at https://cals.ncsu.edu/wp-
content/uploads/sites/31/2020/07/2020-WaldenAgBusinessReport-061220.pdf (reflecting
that only 18% of NC’s “agriculture and agribusiness” income, or 3% of NC’s total income,
is attributable to “farming”). More precise state data indicates that many non-farming
industries are comparably or more important to the state’s economy. See, e.g., N.C. Dep’t
of Commerce, North Carolina Annual Economic Report: A Year in Review 2018, at 5, 8
https://files.nc.gov/nccommerce/documents/LEAD/Annual-Economic-Report/NC-2018-
Economic-Report.pdf (listing finance and manufacturing as the largest contributors to state
GDP; listing health care and social assistance, retail trade, and manufacturing as North
Carolina’s three largest sectors by employment figures); see also id. at 3 (“Over the
previous century, [North Carolina] has transformed from an agricultural state with a
manufacturing base in tobacco, textiles, and furniture to an advanced economy with
strengths in finance, biotechnology, advanced manufacturing, and the knowledge economy
more broadly.”)

                                                19


    Case 1:17-cv-01037-LCB-LPA Document 132 Filed 03/25/21 Page 19 of 28
other private sector worker in the state. If agriculture is important, then farmworkers are

equally important—at least as important as farmers, since it is through farmworkers’ hands-

on labor that the industry functions. It serves no legitimate public purpose that a population

of essential workers, who historically and currently suffer high rates of poverty, wage theft,

and workplace injury, should be deprived of the right to enter into entirely voluntary

agreements facilitating their ability to benefit from the aid of unions in enforcing their

workplace rights. See DE 109 at 4-5; DE 112 at 2; DE 130 at 15, 18-19. Defendant’s

characterization of farmworker litigation and dues checkoffs as threatening to undermine

agriculture is unsupported and simply underscores that Section 20.5 was impermissibly

motivated by anti-union animus. See DE 109 at 8–11, 20–22; DE 112 at 25–26, 30–31; DE

115 at 3, 5; DE 130 at 20-21.

       Second, Plaintiffs dispute that “farming is a difficult business,” at least insofar as

this is plausibly relevant to whether Section 20.5 is reasonably related to a legitimate

governmental purpose. See DE 112 at 6, 23. The “difficulties” cited by Defendant in its

summary judgment briefing largely concern events that followed the passage of Section

20.5 (such as trade disputes, a hurricane, and the current pandemic) and could not have

constituted a rational basis for its enactment. DE 112 at 23 n.7. Plaintiffs cited evidence

showing that, because of their outsize political influence, farmers benefit from specialized

subsidies, relief packages, and other taxpayer-funded benefits that provide a buffer in times

of hardship. DE 112 at 6. And, as discussed above, the economic difficulties cited by

Defendant are dwarfed by the economic difficulties experienced by farmworkers, who are



                                                 20


    Case 1:17-cv-01037-LCB-LPA Document 132 Filed 03/25/21 Page 20 of 28
politically disenfranchised, suffer high rates of poverty, and are chronically vulnerable to

violation of their rights at work. See DE 109 at 4-5, 12; DE 112 at 2, 7, 17; DE 130 at 15-

19. Indeed, the U.S. Department of Labor Wage and Hour Division recently reported that

it found labor law violations in 78% of all inspections it conducted among southeastern

agricultural employers in 2020.4 This means that, in many cases, North Carolina

farmworkers are simply not receiving even the minimum wages owed them under the

law—something increased access to union representation and collective bargaining might

well ameliorate. See, e.g. DE 108-2 (Arcury Rept.) ¶ 29 (observing better working

conditions among H-2A workers covered by a FLOC CBA). The heavily disputed and

largely irrelevant facts that Defendant asks this Court to adopt cannot provide a rational –

much less compelling – justification for Section 20.5’s punitive obstruction of voluntary

dues checkoff agreements and settlements that might facilitate union organizing and

collective bargaining. See DE 109 at 18–22; DE 112 at 22–24.

       Third, Defendant’s objection to the Magistrate Judge’s purported failure to examine

“relational costs” as part of “administrative costs” allegedly related to dues checkoffs is

meritless. See DE 129 at 4. Because the Magistrate Judge recommended that Defendant

prevail under a rational basis review standard based on the proffered “administrative costs”

rationale, Defendant’s objection is legally irrelevant. Nevertheless, while Defendant

broadly asserts that dues deductions “harm farmers’ relationships with their workers,” id.,


       4
       Wage and Hour Div., U.S. Dep’t of Labor, U.S. Department of Labor Education,
Enforcement Campaign Seeks to Increase Southeast Agricultural Industry’s Compliance,
March 8, 2021, https://www.dol.gov/newsroom/releases/whd/whd20210308

                                                21


    Case 1:17-cv-01037-LCB-LPA Document 132 Filed 03/25/21 Page 21 of 28
he has failed to provide any actual evidence in his summary judgment briefing or his

Objections showing that, as a result of difficult conversations about dues checkoffs, a single

farmworker has quit, refused to work, or obstructed farm operations in any way. On the

other hand, Plaintiffs have provided ample evidence that farmworkers face persistent

mistreatment or exploitation by employers, supra pp. 20–21, and are subject to firing,

blacklisting, and deportation for speaking out against illegal conditions. See DE 109 at 4,

DE 112 at 2. Given the persistence of substandard working conditions in agriculture,

Plaintiffs dispute that farmers consider relationships with their workers “central to

successful farming,” and it is implausible that these already problematic employee-

employer relationships would be more harmonious if farmers were spared awkward

conversations about dues checkoffs.

       As Plaintiffs addressed at length in their summary judgment briefing, even if such

“costs” were supported by evidence, Defendant’s “administrative costs” rationale,

including asserted “relational costs,” should be rejected by the Court. See DE 109 at 18–

19; DE 112 at 3–4, 26–28; DE 115 at 6–7; see also DE 130 at 22–23. The Magistrate Judge

did not err by failing to discuss or rely on Defendant’s specious “relational costs” argument.

       Fourth, Defendant contends that the Magistrate Judge did not sufficiently consider

“the use of litigation against farmers to induce their entry into collective bargaining

agreements.” DE 129 at 4. The Opinion reflects the opposite. Throughout, the Magistrate

Judge quoted and cited numerous exhibits related to FLOC members’ litigation and

settlement agreements, including a demand letter that proposed entry into a CBA as part of



                                                 22


    Case 1:17-cv-01037-LCB-LPA Document 132 Filed 03/25/21 Page 22 of 28
a settlement. See DE 124 at 11–12, 15–16, 50. And, as set forth above and in Plaintiffs’

briefing, litigation by FLOC members advances multiple goals beyond attaining CBAs: to

ensure workers are compensated for wage theft and other violations; to educate the public

about farmworkers’ struggles; and to achieve union organizing goals other than CBAs,

such as an agreement by farmers to remain neutral and not interfere with workers’ decisions

to join FLOC, or an agreement simply to recognize and negotiate with the union. See, e.g.,

DE 108-3 ¶¶ 19–21, 54; see also DE 109 at 7, 13–14, 30. The Magistrate Judge did not err

by declining to adopt Defendant’s inaccurate characterization of the evidence related to

FLOC’s members’ settlement negotiations.

       In addition, Defendant lodges two objections to the Opinion’s Background section

insofar as it cites testimony by FLOC and Plaintiffs’ expert Dr. Thomas Arcury. First,

Defendant asserts that the Magistrate Judge relied on FLOC’s “self-serving statements”

regarding its efforts to explore alternatives to dues checkoffs, efforts which Defendant

considers belated.5 DE 129 at 5. Defendant does not bother to explain why this is legally




       5
         The evidence shows that FLOC did in fact consider alternatives to dues checkoffs
at the time of Section 20.5’s enactment but none were realistic. See DE 108-11 at 185:10–
199:16. Defendant appears to take issue with part of a declaration submitted by FLOC Vice
President Justin Flores that was specifically prepared to rebut Defendant’s expert’s
unfounded opinion that farmworkers could easily use bill pay services or other money-
sending services to transmit dues to FLOC. Mr. Flores’s declaration explains in detail why
these methods are not in fact feasible, providing additional, current factual support for his
already well-informed opinion on feasibility. See DE 108-3 ¶¶ 58-61. It was not improper
for the Magistrate Judge to cite these facts, especially since the truth of Mr. Flores’s
statements in the declaration was never disputed by Defendant and is easily confirmed by
basic internet research.

                                                23


    Case 1:17-cv-01037-LCB-LPA Document 132 Filed 03/25/21 Page 23 of 28
important—or why he is objecting to analysis that is only relevant to a claim on which the

Magistrate Judge recommended he prevail.

       Defendant also objects to any reliance by the Magistrate Judge on statements by

Plaintiffs’ expert Dr. Arcury related to FLOC, its membership, dues collecting methods,

and/or its operations, pointing to his lack of personal knowledge on these topics. DE 129

at 5. Once again, Defendant does not explain why this purported reliance is legally

significant. Moreover, the Opinion did not cite to any such statements by Dr. Arcury. The

Magistrate Judge only cited Dr. Arcury’s testimony related to farmworker living

conditions, location of farmworker camps, and farmworker demographics. See DE 124 at

8, 60. Furthermore, Dr. Arcury’s expert opinion— “Based on my research, I conclude that

residential isolation and wide geographic distribution of farmworker camps, farmworkers’

lack of personal transportation, their limited English language skills, and their lack of

access to banking services will make it difficult for them to pay union dues without

employer deduction. It will also place an extreme burden on any union that is required to

collect dues from individual workers in person”—is drawn from his decades of field

research and study related the living conditions of farmworkers in North Carolina, for

which he clearly has personal knowledge. DE 108-2 ¶ 46. Regardless, an expert need not

have personal knowledge for the court to rely on their opinion, so long as that person’s

testimony is sufficiently relevant and reliable. Fed. R. Evid. 702; Certain Underwriters at

Lloyd’s, London v. Sinkovich, 232 F.3d 200, 203 (4th Cir. 2000).




                                               24


    Case 1:17-cv-01037-LCB-LPA Document 132 Filed 03/25/21 Page 24 of 28
       Because Defendant’s objections to the Opinion’s Background section and citation

of facts are baseless, this Court should overrule them.



                                     CONCLUSION

       For the reasons set forth above, Plaintiffs respectfully request that Defendant’s

Objections to the Opinion be overruled.



Respectfully submitted this 25th day of March, 2021,

/s/ Kristi Graunke
Kristi Graunke                                   Meredith B. Stewart
North Carolina Bar No. 51216                     Louisiana Bar No. 34109
kgraunke@acluofnc.org                            meredith.stewart@splcenter.org
Jaclyn Maffetore                                 Southern Poverty Law Center
North Carolina Bar No. 50849                     201 St. Charles Ave, Ste. 2000
jmaffetore@acluofnc.org                          New Orleans, LA 70170
ACLU of North Carolina Legal                     Tel.: 504-486-8982
Foundation
P. O. Box 28004                                  Carol Brooke
Raleigh, NC 27611-8004                           North Carolina Bar No. 29126
Tel: 919-834-3466                                carol@ncjustice.org
                                                 Clermont Ripley
Julia Solórzano                                  North Carolina Bar No. 36761
Georgia Bar No. 928725                           clermont@ncjustice.org
julia.solorzano@splcenter.org                    North Carolina Justice Center
Southern Poverty Law Center                      PO Box 28068
P.O. Box 1287                                    Raleigh, NC 27611
Decatur, GA 30030-1287                           Brooke Tel: 919-856-2144
Tel: 404-521-6700                                Ripley Tel.: 919-856-2154
                                                 Fax: 919-856-2175




                                                25


    Case 1:17-cv-01037-LCB-LPA Document 132 Filed 03/25/21 Page 25 of 28
Brian Hauss                             Robert J. Willis
New York Bar No. 5437751                North Carolina Bar No. 10730
bhauss@aclu.org                         rwillis@rjwillis-law.com
Arianna Demas                           Law Office of Robert J. Willis, P.A.
ademas@aclu.org                         P.O. Box 1828
American Civil Liberties Union          Pittsboro, NC 27312
Foundation                              Tel: 919-821-9031
125 Broad Street, 18th Floor            Fax: 919-821-1763
New York, NY 10004
Tel.: 212-549-2500
Fax: 212-549-2650



Counsel for Plaintiffs




                                       26


    Case 1:17-cv-01037-LCB-LPA Document 132 Filed 03/25/21 Page 26 of 28
  CERTIFICATE OF COMPLIANCE WITH LENGTH LIMITATIONS OF LR
                           7.3(d)


       Relying on the word count function of Microsoft Word, I hereby certify that this

brief is under the 8,000 word limit as set forth in the Court’s March 3, 2021 text order.


                                       /s/ Kristi L. Graunke
                                       One of the Attorneys for Plaintiffs




    Case 1:17-cv-01037-LCB-LPA Document27132 Filed 03/25/21 Page 27 of 28
                           CERTIFICATE OF SERVICE


      I certify that on March 25, 2021, I electronically filed the foregoing and an

exhibit with the Clerk of the Court using the CM/ECF system, which will serve counsel

for Defendant.




                                                                /s/ Kristi Graunke
                                                                Counsel for Plaintiffs




                                              28




   Case 1:17-cv-01037-LCB-LPA Document 132 Filed 03/25/21 Page 28 of 28
